Citation Nr: 1037929	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a low back 
injury.  

2.  Entitlement to service connection for residuals of a left 
groin injury.  

3.  Entitlement to service connection for residuals of an upper 
thigh injury.  

4.  Entitlement to service connection for residuals of a 
bilateral knee injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the above claims.  

The Veteran presented testimony before the undersigned Veterans 
Law Judge in March 2010.  A transcript of the hearing is of 
record.  

The Veteran submitted additional evidence directly to the Board 
in August 2010, which was accompanied by a waiver of RO 
consideration and, therefore, can be considered in this decision.  
See 38 C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009), are met.

It does not appear that the Veteran's complete VA treatment 
records have been associated with the claims folder.  VA 
treatment records from the facility in Palo Alto, California that 
have been obtained reveal that the Veteran was seen in the 
general medicine clinic in November 2006 to establish his care.  
The most recent VA treatment records dated between June 2007 and 
August 2007 were obtained in December 2007.  During his March 
2010 hearing, however, the Veteran testified to receiving on-
going care at the VA facilities in Palo Alto and Livermore.  

The Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered to 
be in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the Board has no discretion and must remand the claims to obtain 
the Veteran's complete treatment records from the VA facilities 
in Palo Alto and Livermore dated since December 2007.

On remand, the RO/AMC should also obtain a complete copy of the 
Veteran's service personnel records, as well as any records 
showing that he was placed on a physical profile during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's service personnel records, as 
well as any records showing that he was 
placed on a physical profile during 
service.  

2.  Obtain the Veteran's complete 
treatment records from the VA facilities 
in Palo Alto and Livermore, dated since 
December 2007.  

3.  Review the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Finally, readjudicate the Veteran's 
claims.  If the decision is adverse to the 
Veteran, provide him and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

